— In a proceeding pursuant to CPL 190.25 (4) and Judiciary Law § 325 for the release of Grand Jury minutes, etc., the appeal is from an order of the Supreme Court, Kings County (Egitto, J.), entered October 8, 1985, which authorized the release of certain Grand Jury materials.
Order affirmed, with costs.
The court did not abuse its discretion by directing the release of certain Grand Jury materials since the petitioners established a compelling and particularized need for the release of those materials (see, Matter of District Attorney of Suffolk County, 58 NY2d 436, 444). Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.